DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-25 and 28-33 are pending; claims 1, 18-25 are amended; claims 22, 23, 32 and 33 are withdrawn; and claims 26 and 27 are canceled. Claims 1-21, 24, 25 and 28-31 are examined below.

Priority
The present application was filed 10/17/2018. There are no priority claims.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/21/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objection to the specification regarding a typographical error is withdrawn in response to Applicant’s amendments to the specification, 08/06/2021.
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 102 is withdrawn; see the new grounds set forth in detail below.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “duration of I”, the “I” appears to be a typographical error and should be “1” as previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 24, 25 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18-21 recite parentheses in the claims, see “first (donor) chromophore” and “second (acceptor) chromophore”. The use of parenthesis in the claims renders the claim 
Further, if the terms within the parenthesis are intended as limiting, the claim language is indefinite because the language “a second acceptor chromophore” suggests there is a “first” acceptor chromophore. As such, it is suggested that Applicant amend in order to recite a first donor chromophore and a first acceptor chromophore (such to describe the donor and acceptor of the first FRET pair). This is similarly the case regarding the limitations “third donor chromophore” and “fourth acceptor chromophore of claim 24. For a second FRET donor-acceptor pair is it suggested that Applicant amend in order to recite something such as a second donor chromophore and a second acceptor chromophore so that it is clear that these limitations are specific to the second FRET donor-acceptor pair. 
Claim 3 recites “wherein measuring the intensity of the emission light is initiated simultaneously…with contacting the sample”, the claim language is indefinite because it is not clear if this language is intended as simultaneously irradiating and measuring at the same time as the contacting step during the probing process (all steps performed at the same time), or if the measuring commences with the contacting step, and then during the measuring the membrane is irradiated (the latter further considered indefinite because there would be no emission light to measure without irradiation).
Claim 6 recites the limitation "the magnitude of the detector signal" at line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims fail to previously recite or reference “a magnitude” as recited at the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Busch et al., An In Vivo Spectral Multiplexing Approach for the Cooperative Imaging of Different Disease-Related Biomarkers with Near-Infrared Fluorescent Forster Resonance Energy Transfer Probes, The Journal of Nuclear Medicine, 53(4), (2012), p. 638-646.
Busch et al. teach a method for performing a Western blot assay, the method comprising providing a sample supported on a membrane, the sample comprising a plurality of targeted proteins (i.e., providing a plurality of target proteins on a membrane), Busch teach performing a probing process by contacting the sample (on the membrane) with a FRET solution and allowing a probing process to proceed for a probing time period (see Figure 1A, signal measured as 
See Busch Figure 1A is measuring while the probes are probing the targeted proteins, when given broadest reasonable interpretation this addresses “measuring” at the same time as “performing the probing process” because FRET is taking place, i.e., measuring while FRET is taking place between the donor and acceptor chromophores. The independent claim fails to specify any particular time limitation for the “probing process”. Considering the “probing process” is taking place during the measurement of Busch, the reference is considered to address the claim limitation. 
Further the donor and acceptor reagents of Busch are provided in solution form (see for example, page 639, col. 1, last paragraph regarding preparation of the probes, and col. 2, para 3, dyes were spotted onto the western blotting membranes). As such, Busch is teaching providing at least one FRET solution (contacting sample with a FRET solution), the solution necessarily containing either the first or second probes.

Regarding claim 13, see Busch teach acceptor chromophores that the fluorophores (see citations, near infrared fluorophores).
Regarding claim 14, Busch teach, measuring donor and acceptor emissions (see e.g., Figure 1A).
Regarding claim 17, see Busch teach fluorescent dyes chromophores.
Regarding claim 18 Bush is teaching chromophore-IgG conjugates, and as such is teaching probe molecules configured to bind directly to the target proteins (first probe attached to donor chromophore, second probe attached to acceptor chromophore, e.g., page 639, col. 1, second full paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Ergin et al., Time-Resolved Fluorescence Resonance Energy Transfer [TR-FRET] Assays for Biochemical Processes, Current Pharmaceutical Biotechnology, 17(14), (2016), p. 1222-1230 and McGiven US PG Pub No. 2012/0202191A1.
Busch teach a method substantially as claimed (a FRET based western blot assay). 
However Busch is silent as to the time is takes for the probing process to take place (the duration of the probing process), and as such fails to teach the probing time period has a duration in a range from 5 minutes to 24 hours (claim 2).
Ergin et al. teach time-resolved FRET (TR-FRET) as a FRET technique known in the art that combines time-resolved fluorescence and FRET, further that it is a detection technique that allows analysis of molecular interactions and biochemical processes (abstract and page 1223, col. 2). TR-FRET measurements are taught to reduce background signal and increases signal to noise ratio (page 1224, col. 1, para 1). Some advantages include sensitivity, ease of use, high signal to noise ratio, interference correction (Table 1). See Figure 2, which shows initiation of TR-FRET involving a short delay time (nanoseconds) to eliminate short-lived fluorescence and background fluorescence. 
McGiven is another example in the art utilizing TR-FRET detection, see for example para [0084] McGiven teach even after five minute incubation time (probing time) there is a clear difference between FRET signals and controls (see also para [0087]). McGiven teach allowing a labelling process to proceed for a suitable amount of time for binding (para [0028]). At para [0078], McGiven also teach providing a time delay in order to achieve a good signal (that the time delay, typically a delay of between 50-200 microseconds, depends on various factors including nature of the labeled reagents, nature of the sample, illumination source, etc.).
prima facie obvious to have performed TR-FRET as the FRET detection/measurement technique, TR-FRET comprising measuring the intensity of light emitted is performed following a time delay period (a delay between the irradiation of the donor and measurement of the acceptor, performed after addition of FRET solution and binding at the targeted analyte), one motivated to do so because TR-FRET allows detection with reduced background signal and better sensitivity, and because such a technique, comprising a delay time, eliminates short lived fluorescence and background fluorescence. One having ordinary skill in the art would have a reasonable expectation of success because such a modification would be expected to improve detection (by improving sensitivity, and eliminating background).
Specifically, further regarding claim 2, it would have been obvious to have incubated probes with target for a duration of at least 5 minutes out of routine optimization of experimental conditions, namely allowing sufficient time for binding based on reagent (the antibody that binds the targeted protein). It was known in the art at the time that incubation time is a result-effective variable, that in order to detect binding it is necessary to allow a suitable (enough) time for binding/labeling to occur. Therefore, although Busch is silent as to the duration of the probing (labeling) process, it would have been obvious to have arrived at a duration within the recited range out of routine optimization, with a reasonable expectation of success, namely by routine experimentation to determine the sufficient suitable amount of time necessary for binding and detection (see McGiven, relying on antibody binding an antigen, teaching at least 5 minutes as enough time to detect FRET signal between target and controls).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Lu et al., US PG Pub No. 2014/0308657A1.
Busch teach a method substantially as claimed (a FRET based western blot assay), however Busch is silent, and as such fails to specifically teach, measuring comprises a time-scan detector signal based on the intensity of the emission light, wherein the magnitude of the detector signal varies over time (claim 6); the measuring is done at a plurality of iterations during the probing time (claim 7); and measuring is done over a continuous measurement period during the probing time period (claim 8). 
See Lu et al., Lu teach regarding FRET-based measurements, that FRET detection can be performed either continuously or at multiple time points (para [0315]).
It would have been prima facie obvious to have modified the FRET based western assay of Busch et al. to have either performed the measurement as a continuous FRET measurement or to have performed plural iterations (multiple points over time) as an obvious matter of choice, which a person of ordinary skill in the art would have found obvious, absent persuasive evidence to the contrary. In particular, the prior art recognized either technique (continuous or in interaction) as a suitable detection technique when using FRET-based fluorescence detection (Lu). One having ordinary skill could have detected signal either way, and had a reasonable expectation of success in detecting FRET signal.
Regarding claim 6, continuous appears to address generating a time scan detector signal (observation of a signal that varies over time).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Wolf, US Patent No. 6,844,166 and Shah et al., US PG Pub No. 2013/0060105A1.

Also Busch fails to teach measuring the intensity of the emission light is done prior to and at a time at which the interactions reach equilibrium (claim 9).
FRET is recognized in the art as an event that manifests the lifetime in which the energy absorbing donor remains in an excited state; the number of molecules in an excited state are proportional to the rate at which molecules exit the state, plus the sum of radiative and non-radiative states (col. 7, lines 40-57). Wolf teach fluorescence resulting from FRET is an equilibrium process, the duration of which depends on the time the energy absorbing FRET component remains in an excited state, that this in turn, is a result of competition between the rate at which the energy absorbing FRET components enter the excited state by the incident energy and the sum of the rates at which the energy absorbing FRET component leaves the excited state (col. 7, lines 58-67). 
Shah et al. teach the occurrence of FRET affects the lifetime of the excited state and the intensity of the emitted fluorescence and can only occur when the fluorophore and the corresponding dye are in close proximity, teaching that as a result, the FRET mechanism permits interrogation of the equilibrium state optically by illuminating the assay and measuring either the lifetime of the excited state, and/or the intensity of the emitted fluorescence from the donor fluorophore (intensity interrogation). See para [0066].
Regarding claim 9, it would have been prima facie obvious to one having ordinary skill in the art to have performed the FRET measurement by measuring the intensity prior to and at a time when the interactions reach equilibrium because it was well known at the time that FRET is an equilibrium process, and because it was known to measure intensity over the course of .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Alt et al., US PG Pub No. 2014/0038222A1.
Busch et al. teach a method substantially as claimed (see as cited previously above).
However, Busch et al. is silent as to whether measuring intensity is done without removing unbound probes (claim 10).
However, see Alt et al., supporting that it was known in the assay art that FRET was considered to be a homogenous, no wash type of assay technique (para [0065]).
It would have been obvious, based on the cited prior art, for one having ordinary skill in the art to have performed the FRET based western without performing a step of washing unbound probe (to leave out a step of removing unbound probe) because it was recognized in the art that FRET based measurements were considered a “no-wash” technique (simplified method, i.e. homogenous assay). One would have a reasonable expectation of success because, based on Alt, one would recognize there is no need to wash to remove unbound probe (an unnecessary step).

Claims 11, 12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. as applied to claim 1 above, and further in view of Mechaly et al., A novel B. anthracis spores and protective antigen (PA) in complex samples, Anal. Bioanal. Chem., 405, (2013), p. 3965-3972.
Busch et al. teach a method substantially as claimed (see as cited previously above), however, Busch et al. fails to teach before contact with FRET solution comprising first probes, the sample is provided with second probes bound to targets proteins (claim 11); fails to teach before FRET solution comprising second probes, sample is provided with first probes bound to target (claim 12); indirectly bound to target proteins (claim 19), or by a combination of direct/indirect binding (claims 20 and 21).
Mechaly et al. is an example in the art of another FRET binding format, specifically a binding format utilizing antibody binding pairs to bind and detect a target, the antibody binding probes binding and bringing the acceptor and donor of the FRET pair into close proximity of one another (see Figures 1 and 2). Based on the teaching of Mechaly, FRET can be performed either with direct antibody binding, or indirect binding (Figure 2). Mechaly teach sequential addition of the reagents (page 2967, col. 1, and end of col 2 to page 2968, see also page 2968 at col. 1, and page 3970, col. 1, para 1).
It would have been further obvious to have relied on either direct binding or indirect binding, as shown in Mechaly (Figures 1 and 2), as an obvious matter of design choice and/or an obvious matter to try, depending on the target analyte (considering both techniques were recognized by those having ordinary skill at the time, to achieve binding). There is a reasonable expectation of success because it was well known in the art at the time, and well within the skill level of the ordinary artisan at the time, to perform antibody binding assays either directly or indirectly.
prima facie obvious in the absence of new or unexpected results. In the present case the order of addition of reagent comprising donor or acceptor (one of the donor/acceptor with sample, then the other with FRET solution) does not appear critical, the only requirement being that sufficient proximity for FRET to occur be accommodated upon binding.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. as applied to claim 1 above, and further in view of Issakani et al., US PG Pub No. 2002/0042083A1.
Busch teach a method substantially as claimed (see as cited above), and further Busch does teach observing FRET fluorescence, observing donor and/or acceptor emission of western assay, membrane containing proteins (see as cited previously above). 
However, Busch fails to teach the acceptor is a non-fluorescent quencher (claims 15, and claim 16). 
Issakani et al., at para [0104] teach alternative to a FRET donor-acceptor pair comprising an acceptor that emits upon close proximity to the donor, is an acceptor that is a nonfluorescent acceptor molecule (“a quencher”, thereby addressing the claimed language “non-fluorescent quencher”).
It would have been further obvious to one having ordinary skill in the art to have modified the FRET pair in order to provide a non-fluorescent quencher as the acceptor molecule (rather than a fluorescent acceptor label), measuring emission at the donor, as a simple substitution of one known acceptor molecule for another when performing FRET experiments. In . 

Claims 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Schwartz et al., US PG Pub No. 2012/0258870A1.
Busch teach a method substantially as claimed (see as set forth in detail previously above). However, Busch fails to teach the plurality of target proteins comprises a first and second plurality of target proteins, and third probes comprising a third donor chromophore, and a fourth probe comprising a fourth acceptor chromophore (see claim 24).
Regarding claim 24, Schwartz is an example in the prior art teaching detection of a plurality of proteins present in a single or multiplex western blot experiment (see para [0257]). In particular, Schwartz teach providing sample containing proteins supported on a membrane (cell lysate electrophoresed, transferred to a nitrocellulose membrane), and detecting following incubation with labeled conjugate (para [0257]). 
In addition to Schwartz as cited above teaching western assay for multiplex detection, and further see Amersham. Amersham et al., at page 75, teaching direct fluorescent detection of Western blots is an alternative to enzyme-amplified fluorescence, teaching the use of secondary antibody conjugated directly with a fluorochrome omits the need for substrate development steps. Amersham teach direct fluorescent detection as a simpler technique than the enzyme fluorescence based western detection allows multiplex detection (see also page 28, para 1 and Figure 18, page 75 and Figure 41). 
Given that it was known that fluorescent labels, and more specifically FRET labels, can be applied for multiplex detection (detection of more target at a time), and considering Schwartz teach their example applies for multiplex western blot experiments, it would have been obvious to have modified the fluorescent western of Busch in order to apply the technique for detection of multiple target analytes (multiplex Western, as in Schwartz and Amersham). One would be motivated to detect a plurality of targets since multiplex detection is considered an improvement for detection. One having ordinary skill would have a reasonable expectation of success considering it was known that Western blot could be applied for multiple analyte detection, and because it was known that fluorescent detection affords the ability to spectrally distinguish multiple different analytes at once.
Regarding claims 29 and 30, see Schwartz (see above citations), Western blot comprises separating sample target proteins (electrophoresis) and transferring the separated proteins to the nitrocellulose membrane.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Schwartz et al., as applied to claim 24 above, and further in view of Fassnacht et al., AKT Is Highly Phosphorylated in Pheochromocytomas But Not in Benign Adrenocortical Tumors, The journal of clinical endocrinology & Metabolism, 90(7), (2005), p. 4366-4370.

However, Busch et al. fails to teach detection of first or second target proteins that are housekeeping proteins (claim 25), and fails to teach one of the first and second target proteins are modified (phosphorylated) and the other is unmodified (claims 25 and 28).
Fassnacht et al. teach western blot assay for the detection of both phosphorylated akt and total AKT (see abstract, Figure 1). Fassnacht teach activation of AKT plays a major role in a variety of human neoplasia (abstract), Fassnacht’s study supports increased activation of this protein is associated with pheochromocytomas, but not in adrenocortical adenomas. See page 4366, col. 1 to col. 2, the reference indicates AKT/protein kinase-B pathway is a major pathway involved in the regulation of apoptosis and cell survival and has, therefore become a focus of cancer research; see teaching that only phosphorylated AKT is able to regulate downstream targets, that it’s activation is inhibited by phosphatase and tensin homolog (PTEN). 
See the originally filed specification, Applicant has not provided a specific or limiting definition for “housekeeping protein” as claimed (see at specification para [0099], Applicant indicates “one of the target proteins may be a housekeeping protein to which a target protein of interest is normalized”, the specification further providing some non-limiting examples at para [0099]). Considering Fassnacht is teaching that the protein AKT  is a major pathway involved protein for the regulation of apoptosis and cell survival, the protein (when given broadest reasonable interpretation) is considered to be a housekeeping proteins (namely a protein involved.
It would have been further obvious to have performed the assay of Busch in order to detect akt and phosphorylated akt in order to determine or assess activation of AKT in relation to .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Reverdatto et al., Peptide Aptamers: Development and Applications, Curr. Top. Med. Chem., 15(12), (2015), p. 1082-1101.
Busch et al. teach a method substantially as claimed, including a “first probe” comprising an antibody (see as cited previously above).
However, Busch et al. fails to teach Applicant’s elected species of non-immunoglobulin proteins or domains or fragments thereof as first or second probes. 
Reverdatto et al. teach peptide aptamers as small proteins that are selected to bind specific sites on target molecules (short 5-20 amino acid long sequences, see abstract). See at page 3, paragraph 2, Reverdatto teach peptide aptamers are an alternative to antibodies, see the reference teaches these structures as extremely small and simple, characterized by high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression. See also noted at page 3, para 2, peptide aptamers are considered to have smaller binding footprint thereby permitting a more precise interrogation of the target. 
prima facie obvious to one having ordinary skill in the art to have modified Busch et al. in order to have replaced the antibody at the first probe conjugate with a peptide aptamer as a simple substitution of one known, art recognized binding element for another, considering both were art recognized components for the same purpose and because protein aptamers are considered to be an advantageous alternative to antibodies. Further, one would be motivated to rely on a peptide aptamer (a non-immunoglobulin protein) because they were recognized as being selective and specific, small and simple, and characterized as having high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression, while also allowing more precise interrogation as a result of their smaller binding footprint. One would have a reasonable expectation of success performing the modification because Reverdatto teach the ability to use peptide aptamers in place of antibodies. 

Claims 1-5, 13, 14, 17, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US PG Pub No. 2012/0258870A1 in view of Amersham Pharmacia Biotech (technical manual), “Fluorescence Imaging, Principles and Methods, 2000 (144 pages), < https://www.bu.edu/picf/files/2010/10/Fluor-ImagingPrinciples.pdf>, Szöllősi et al., Application of Fluorescence Resonance Energy Transfer in the Clinical Laboratory: Routine and Research, Cytometry (Communications in Clinical Cytometry), 34, (1998), p. 159-179 and Busch et al.
Schwartz is an example in the prior art teaching detection of a plurality of proteins present in a single or multiplex western blot experiment (see para [0257]). In particular, Schwartz teach providing sample containing proteins supported on a membrane (cell lysate 
See further, although the example at para [0257] is not specifically teaching use of a FRET system (donor acceptor pair system), the disclosure of Schwartz does encompass embodiments comprising conjugate containing a FRET donor-acceptor chromophore pair, see para [0104], Schwartz teach oligonucleotide sequence can be chemically modified with fluorescent moieties to enable FRET (see also paras [0104], [0150], [0180], [0184], [0288], [0796], at para [0288], and Figure 65, a second oligonucleotide sequence labeled with fluorescent groups that can perform FRET with fluorescent groups on the oligonucleotide sequence complementary to the second oligonucleotide sequence). 
See as cited above, although the disclosure of Schwartz demonstrates the use of their oligonucleotide probe conjugates for FRET detection and for western blotting, Schwartz fails to specifically teach combining FRET detection with the Western assay technique. 
However, see Amersham et al., at page 75, teaching direct fluorescent detection of Western blots is an alternative to enzyme-amplified fluorescence, teaching the use of secondary antibody conjugated directly with a fluorochrome omits the need for substrate development steps. Amersham teach direct fluorescent detection as a simpler technique than the enzyme method, acknowledging however, that it is less sensitive because of no signal amplification (page 75, paragraph 1). Amersham does also teach that fluorescent detection is easier though to quantify, and can be used to detect more than one target on the same western blot (multiplex detection).

Busch et al. is as cited in detail above, further demonstrating the combination of FRET based detection for Western blot experiments (see as cited in detail previously above).
It would have been prima facie obvious to one having ordinary skill in the art, to have modified the Western assay of Schwartz, in order to use a FRET based detection scheme, such as that also taught by Schwartz and as in Busch, rather than the typical chemiluminescent detection as at the example of Schwartz at para [0257], as an obvious matter of a simple substitution one alternative labeling/detection technique for another (see Amersham), one being motivated to do so because fluorescent detection was recognized in the art as a suitable alternative detection technique for western assays (Amersham and also Busch). Additionally, one would have been motivated to perform the modification because the modification to rely on a fluorescence based detection technique would provide for a simpler/easer technique capable of multiplex detection (for example omitting the need for additional steps such as substrate development). Further, one having ordinary skill in the art would have been motivated to modify the example at para [0257] of Schwartz to employ the FRET labeling systems (a first oligonucleotide comprising the donor, the second oligonucleotide comprising the acceptor chromophore) in order to improve sensitivity. 
The ordinarily skilled artisan would have a reasonable expectation of success modifying the Western assay of Schwartz’s example as indicated above because Schwartz teach their 
Regarding claim 2, with regards to hybridization of one oligonucleotide to another (in the case of a two reagent detection scheme, as would be with the FRET as encompassed by Schwartz), see Schwartz report incubation times as short as 1 to 15 minutes as sufficient for hybridization (para [0247]). See further para [0248], Schwartz report depending on the particular application, incubation times to permit sufficient detection may vary, ranging from 1 minute up to 12 hours. The duration 1 minute to 12 hours overlaps the claimed range of 5 minutes to 24 hours (claim 2). 
See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Also, because the probing process (i.e., incubation time) is a variable taught by Schwartz as a variable that achieves a recognized result (i.e., sufficient detection/signal), Schwartz is considered as establishing this variable, namely the “probing time period” (duration), to be a prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have arrived at the claimed invention by routine optimization of experimental conditions, working within the range disclosed by the cited prior art, to determine the optimum workable conditions. MPEP 2144.05. 
Regarding claims 3-5, see for the reasons as indicated above (namely because incubation time (probing processing time) is a result effective variable, it would have been obvious to have arrived at either of a simultaneous initiation (or substantially simultaneously initiation) or a delayed measuring step (delayed measuring of the intensity of the emission following contacted with the probes/conjugates) out of routine optimization (determining the optimum sufficient time for detection as indicated above).
Regarding claim 13, see Schwartz teach performing FRET with fluorescent groups (i.e., fluorophores).
Regarding claim 14, detection FRET emission (emitted light from FRET system as in Schwartz) would necessarily comprise signal that is emitted light from one of the donor, the acceptor or both (para [0288]). 
Regarding claim 17, see Schwartz teach FRET dye (fluorescent dye), para [0150]. 
Regarding claim 24, see Schwartz as cited above teaching Western assay for multiplex detection, and further see Amersham as cited, teaching fluorescence based Western detection allows multiplex detection (see also page 28, para 1 and Figure 18, page 75 and Figure 41). Also see Szöllősi teach application of FRET for multiplex detection (abstract for example). Given that it was known that fluorescent labels, and more specifically FRET labels, are applicable for multiplex detection (favorably, detection of more than one target at a time), and considering Schwartz teach their example applies for multiplex Western blot experiments, it would have been 
Regarding claims 29 and 30, see Schwartz (see above citations) teach separating sample target proteins (electrophoresis) and transferring the separated proteins to the nitrocellulose membrane.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view Amersham, Szöllősi and Busch as applied to claim 1 above, and further in view of Lu et al., US PG Pub No. 2014/0308657A1.
Schwartz et al. and the cited art is as cited in detail previously above, teaching a method substantially as claimed (see above). 
However, Schwartz et al. and the cited prior art fails to specifically teach generating a time-scan detector signal based on measuring the intensity (claim 6); measuring the intensity of the emission light at a plurality of iterations during the probing period (claim 7) or performing the measurement as a continuous measurement (claim 8).
See Lu et al., Lu teach regarding FRET-based measurements, that FRET detection can be performed either continuously or at multiple time points (para [0315]).
It would have been prima facie obvious to have modified Schwartz et al. to have either performed the measurement as a continuous FRET measurement or to have performed plural iterations (multiple points over time) as an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence to the contrary. In 
Regarding claim 6, continuous appears to address generating a time scan detector signal (observation of a signal that varies over time).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Wolf, US Patent No. 6,844,166 and Shah et al., US PG Pub No. 2013/0060105A1.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously in detail above).
However, Schwartz et al. fails to teach measuring the intensity of the emission light is done prior to and at a time at which the interactions reach equilibrium (claim 9).
Wolf teach fluorescence resulting from FRET is an equilibrium process, the duration of which depends on the time the energy absorbing FRET component remains in an excited state (col. 7, lines 54-67). 
Shah et al. teach the occurrence of FRET affects the lifetime of the excited state and the intensity of the emitted fluorescence and can only occur when the fluorophore and the corresponding dye are in close proximity, teaching that as a result, the FRET mechanism permits interrogation of the equilibrium state optically by illuminating the assay and measuring either the lifetime of the excited state, and/or the intensity of the emitted fluorescence from the donor fluorophore (intensity interrogation). See para [0066].
prima facie obvious to one having ordinary skill in the art to have performed the FRET measurement by measuring the intensity prior to and at a time when the interactions reach equilibrium because it was well known at the time that FRET is an equilibrium process, and because it was known to measure intensity over the course of emission (see Wolf and Shah); as such, performing the measurement prior to an at a time when the interaction reaches equilibrium would be an obvious matter of applying a known technique to a known FRET detection method. One of ordinary skill would have a reasonable expectation of success measuring prior to and at a time of equilibrium because it was already known that FRET is an equilibrium process.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Alt et al., US PG Pub No. 2014/0038222A1.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously above).
However, Schwartz et al. fails to specifically teach measuring intensity without removing unbound probes (claim 10).
However, see Alt et al., supporting that it was known in the assay art that FRET was considered to be a homogenous, no wash type of assay technique (para [0065]).
It would have been obvious to one having ordinary skill in the art to have modified Schwartz to leave out a step of removing unbound probe because it was recognized that FRET based measurement was considered a “no-wash” technique (simplified method, i.e. homogenous assay). One would have a reasonable expectation of success because Schwartz does teach the .

Claims 11, 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Mechaly et al., A novel homogeneous immunoassay for anthrax detection based on the AlphaLISA method: detection of B. anthracis spores and protective antigen (PA) in complex samples, Anal. Bioanal. Chem., 405, (2013), p. 3965-3972.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously above), however, Schwartz et al. fails to teach before contact with FRET solution comprising first probes, the sample is provided with second probes bound to targets proteins (claim 11); fails to teach before FRET solution comprising second probes, sample is provided with first probes bound to target (claim 12); fails to teach probes bound directly to target proteins (claim 18), indirectly bound to target proteins (claim 19), or by a combination of direct/indirect binding (claims 20 and 21).
Mechaly et al. is an example in the art of another FRET binding format, specifically utilizing antibody binding pairs to bind and detect a target, the antibody binding probes binding and bringing the acceptor and donor of the FRET pair into close proximity of one another (see Figures 1 and 2). Based on the teaching of Mechaly, FRET can be performed either with direct antibody binding, or indirect binding (Figure 2). Mechaly teach sequential addition of the reagents (page 2967, col. 1, and end of col 2 to page 2968, see also page 2968 at col. 1, and page 3970, col. 1, para 1).

Further it would have been obvious, when using antibody binding reagents as in Mechaly, to have relied on either direct binding or indirect binding, as shown in Mechaly (Figures 1 and 2), as an obvious matter of design choice depending on the target analyte (considering both techniques were recognized by those having ordinary skill at the time, to achieve binding). There is a reasonable expectation of success because it was well known in the art at the time, and well within the skill level of the ordinary artisan at the time, to perform antibody binding assays either directly or indirectly.
Further regarding claims 11 and 12, as discussed previously above, Mechaly teach the reagents applied sequentially. See MPEP 2144.04, generally, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the present case the order of addition of reagent comprising donor or acceptor (one of the .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Issakani et al., US PG Pub No. 2002/0042083A1.
Regarding the FRET labels of Schwartz, Schwartz teach FRET may result in a shift in emission and/or quenching of fluorescence (see para [0288]). And Busch does teach observing FRET fluorescence, observing donor and/or acceptor emission of western assay, membrane containing proteins (see as cited previously above). 
However, Schwartz and the cited prior art is silent as to whether the acceptor is a non-fluorescent quencher (claims 15, and claim 16). 
Issakani et al., at para [0104] teach alternative to a FRET donor-acceptor pair comprising an acceptor that emits upon close proximity to the donor, is an acceptor that is a non-fluorescent acceptor molecule (“a quencher”, thereby addressing the claimed language “non-fluorescent quencher”).
It would have been further obvious to one having ordinary skill in the art to have modified the FRET pair in order to provide a non-fluorescent quencher as the acceptor molecule, measuring emission at the donor, as a simple substitution of one known acceptor molecule for another. In particular, the prior art recognized the based FRET technique, and further recognized emission could be monitored at the donor, the acceptor or both. Also, the prior art recognized, that a non-fluorescent quencher could be used to effect the emission at the donor. One having ordinary skill could have substituted one acceptor for the other and the results of the substitution . 

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., in view of Amersham, Szöllősi and Busch et al. as applied to claim 24 above, and further in view of Fassnacht et al., AKT Is Highly Phosphorylated in Pheochromocytomas But Not in Benign Adrenocortical Tumors, The journal of clinical endocrinology & Metabolism, 90(7), (2005), p. 4366-4370.
Schwartz et al. and the cited prior art is as cited in detail previously above, see teaching a method substantially as claimed (previously addressed above). 
However, Schwartz et al. and the cited art fails to teach detection of first or second target proteins that are housekeeping proteins (claim 25), and fails to teach one of the first and second target proteins are modified (phosphorylated) and the other is unmodified (claims 25 and 28).
Fassnacht et al. teach western blot assay for the detection of both phosphorylated akt and total AKT (see abstract, Figure 1). Fassnacht teach activation of AKT plays a major role in a variety of human neoplasia (abstract), Fassnacht’s study supports increased activation of this protein is associated with pheochromocytomas, but not in adrenocortical adenomas. See page 4366, col. 1 to col. 2, the reference indicates AKT/protein kinase-B pathway is a major pathway involved in the regulation of apoptosis and cell survival and has, therefore become a focus of cancer research; see teaching that only phosphorylated AKT is able to regulate downstream targets, that it’s activation is inhibited by phosphatase and tensin homolog (PTEN). 
See the originally filed specification, Applicant has not provided a specific or limiting definition for “housekeeping protein” as claimed (see at specification para [0099], Applicant 
It would have been further obvious to have performed the assay of Schwartz and the cited art in order to detect akt and phosphorylated akt in order to determine or assess activation of AKT in relation to cancer (e.g., one motivation would be because activation of AKT is taught in the art as associated with pheochromocytomas, see Fassnacht teaching activation of AKT as a focus for cancer research). The ordinary skilled artisan would have a reasonable expectation of success because Fassnacht demonstrate phosphorylated and total AKT is known to be detectable by Western blot assay (as such one would expect the ability to perform said detection, in a rapid/easier way, without need for a substrate development step, and further with improved sensitivity due to the FRET labeling system).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 24 above, and further in view of Reverdatto et al., Peptide Aptamers: Development and Applications, Curr. Top. Med. Chem., 15(12), (2015), p. 1082-1101.
Schwartz and the cited prior art teach a method substantially as claimed, including a “first probe” comprising an antibody (see as cited previously above).

Reverdatto et al. teach peptide aptamers as small proteins that are selected to bind specific sites on target molecules (short 5-20 amino acid long sequences, see abstract). See at page 3, paragraph 2, Reverdatto teach peptide aptamers are an alternative to antibodies, see the reference teaches these structures as extremely small and simple, characterized by high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression. See also noted at page 3, para 2, peptide aptamers are considered to have smaller binding footprint thereby permitting a more precise interrogation of the target. 
It would have been prima facie obvious to one having ordinary skill in the art to have modified Schwartz et al. and the cited art in order to have replaced the antibody at the first probe conjugate with a peptide aptamer as a simple substitution of one known, art recognized binding element for another, considering both were art recognized components for the same purpose and because protein aptamers are considered to be an advantageous alternative to antibodies. Further, one would be motivated to rely on a peptide aptamer (a non-immunoglobulin protein) because they were recognized as being selective and specific, small and simple, and characterized as having high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression, while also allowing more precise interrogation as a result of their smaller binding footprint. One would have a reasonable expectation of success performing the modification because Reverdatto teach the ability to use peptide aptamers in place of antibodies. 

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered.
 Regarding the previous objection to the specification, see as indicated above, the objection is withdrawn in response to Applicant’s amendments to the specification. 
Regarding remarks at pages 11-12, see as indicated previously above, the rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims. Further, the rejection under 35 U.S.C. 112(b) regarding the language “substantially simultaneously” is withdrawn in response to remarks.
The previous rejection of claims under 35 U.S.C. 102 citing Schwartz et al. (US 2012/0258870A1) is withdrawn following further consideration. Schwartz is not relied upon in the pending rejections as anticipating the invention of the independent claim (as such, remarks at pages 13-14 are moot). See the updated grounds of rejection set forth above following further search/consideration. 
 Regarding the citation of Lu et al. (remarks page 15) Applicant argues Lu fails to remedy the asserted deficiencies of Schwartz. Applicant argues Lu does not teach a use of FRET in Western blot. However, this argument is not persuasive, see the amended grounds of rejection set forth above.

Regarding the citation of Alt et al. (remarks pages 18-19), in addition to arguments above that Alt does not remedy the deficiencies of Schwartz (addressed in detail previously above), Applicant argues that Alt teaches a first probe specific for a target nucleic acid sequence, not a protein (not a protein by Western blot). This argument is not persuasive, Alt is cited due to its description of FRET generally, which FRET is generally accepted in the art as an assay technique that does not require the washing step(s). One having ordinary skill would appreciate the benefit of omitting a need for a wash step would be a benefit that extends regardless of the target detected.
Applicant argues (remarks pages 20-21) that Lee et al. does not teach any Western blot methods, and rather teaches a probe for a target nucleic acid. This argument is not persuasive, Lee teach regarding FRET that it is known in the art that the acceptor molecules accepts the 
Applicant argues the AlphaLISA particle immunoassay of Mechaly is fundamentally different from the claimed Western blot method comprising FRET detection. Specifically, Applicant argues Mechaly is suitable for detection of target particulate in a liquid sample, not protein on a membrane. However, this argument is not persuasive, Mechaly is cited because it supports that it is known in the art that antibody binding probes are probes recognized in the art as suitable for bringing FRET donor and acceptor chromophores into close proximity with one another. Mechaly supports that binding with antibody probes, can suitably be performed with either direct or indirect binding technique. It would be expected, so long as the probes bind and so long as the donor and acceptor are within the required proximity, FRET would occur. 
Further Applicant argues that Mechaly is teaching away from FRET because the nature of the samples to be detected requires greater effective assay distances of up to 200 mm. However, the nature of the samples alone is not sufficient to establish Mechaly as a teaching away; a teaching away would necessarily and specifically discourage or disparage the modification as set forth, as such this argument is not persuasive.
Applicant argues Fassnacht et al. describes detection by conventional Western blot, and does not cure the deficiencies with respect to Schwartz as discussed previously above. However, see the amended grounds of rejection detailed above. There is motivation to modify conventional Western blot technique with fluorescence detection, and particularly with FRET detection (see detailed rejections set forth above). Further, Schwartz is no longer relied upon as anticipating the claimed invention (see the amended grounds of rejection above).

For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641